DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/459,594 filed on 03/15/2017.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a central axis of the drive shaft (218)” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Specification
3.	The disclosure is objected to because of the following informalities: page 18, para. [0012], line 6, “carrier element 118” should be changed to -- carrier element 112 --. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scroll compressor unit” recited in claim 1, “carrier unit” recited  in claim 3, “coupling element(s)” recited in claims 1, 3-6,  and “carrier element” recited in claims 8 and 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Objections
6.	Claims 1-18 are objected to because of the following informalities:  
	- Claim 1 is objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation. See MPEP §608.01(i) and §608.01(m).  Accordingly, the applicants are required to provide the amended claim 1 with placing separate elements in a separate line indentation to make the claim more readable and clear on what the different elements of the scroll compressor is.
	- Claim 14, page 28, line 2, --of the second compressor body -- should be inserted after “the compressor body base”.
	- Claim 15, page 28, line 2, --of the second compressor body-- should be inserted after “the compressor body base”. 
	- Claims 16-18, page 28, “A compressor” should be changed to --The compressor --.
	- Claim 17, page 28, line 1, “a drive shaft” should be changed to -- the drive shaft--.
  Appropriate correction is required.
The claims not specifically mentioned are objected to since they depended from one of the above claims.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-8, 10-12, 14 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Takei (US Patent Application Publication Number 2009/0202376A1) in view of Sofue et al. (Sofue) (Publication Number JP58-030402A).
	Regarding claim 1, as shown in Figs. 1 and 4, Takei discloses  a compressor 10, including a compressor housing 12, 14, 16, a scroll compressor unit that is arranged in the compressor housing and has a first, stationary compressor body 40 and a second compressor body 50 that is movable in relation to the stationary compressor body, whereof first and second scroll vanes 40b, 50b, in the shape of a circle involute, engage in one another to form compressor chambers 52 when the second compressor body is moved in relation to the first compressor body on an orbital path, 
Takei fails to disclose the compressor body base of the second compressor body is provided with pockets having openings facing the cylindrical receptacles of the coupling element sets.
	As shown in Figs. 2, 11 and 13, Sofue teaches the compressor body base (not numbered; however, clearly seen in Figs. 2, 11 and 13) of the second compressor body 2 is provided with pockets 19 (see page 5, lines 194-200 of the English Translation) that have openings facing the cylindrical receptacles of the coupling element sets 6, 7. It would have been obvious to one having ordinary skill in the compressor art before the effective filing date of the claimed invention, to have utilized the compressor body base of the second compressor body is provided with pockets having openings facing the cylindrical receptacles of the coupling element sets as taught by Sofue in the Takei apparatus, since the use thereof would have lubricated each sliding portion of the rotation preventing mechanism portion/coupling elements with oil to prevent the seizure or abnormal wear of the scroll compressor device.

	Regarding claim 3, Takei discloses wherein one of the coupling elements 70 is held on the carrier unit 14.    
	Regarding claim 4, Takei discloses wherein the coupling 62 that prevents free rotation has more than two coupling element sets (see Figs. 2 and 5).     
	Regarding claim 5, Takei discloses wherein the coupling element sets 68, 70, 72 are arranged at equal angular spacings around the centre axis of the orbital path.     
	Regarding claim 6, Takei discloses wherein one of the coupling elements 68 takes the form of an annular body arranged in the cylindrical receptacle 66.  
	Regarding claim 7, Takei discloses wherein the annular body 68 is seated in the cylindrical receptacle 66 loosely.    
	Regarding claim 8, Takei discloses wherein the axial guide 74 supports the compressor body base 50a, which carries the scroll vane 50b, of the second compressor body against an axial support face (not numbered; however, read by the examiner is the surface under the movable compressor body base 50a – see Fig. 4), in that the axial support face abuts a sliding body 76, 78 such that the axial support face is slidable transversely to the centre axis, the sliding body 76, 78 for its part being supported, such that the sliding body 76, 78 is slidable transversely to the centre axis, on a carrier element 14 that is arranged in the compressor housing.   
	Regarding claim 10, Takei discloses wherein the sliding body 76, 78 is movable in two dimensions, in relation to the compressor body base 50a  and in relation to the carrier element 14.      
	Regarding claim 11, Takei discloses wherein the sliding body 76, 78 is movably guided in a two-dimensional guidance with play in relation to at least one of the compressor body base 50a and the carrier element 14.     

	Regarding claim 14, Takei discloses wherein the entrainer receptacle 50c is integrated in the compressor body base 50a.   
	Regarding claim 16, Takei discloses wherein the centre axis of the stationary compressor body 40 extends in a level disposition.     
	Regarding claim 17, Takei discloses wherein a drive shaft 30 of the drive motor 22, 24, 26 extends in a level disposition.  
8.	Claims 1, 3-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takei (Takei ‘305) (US Patent Application Publication Number 2013/0209305A1) in view of Sofue et al. (Sofue) (Publication Number JP58-030402A).
	Regarding claim 1, as shown in Figs. 1, Takei ‘305 disclose a compressor 100, including a compressor housing 10, a scroll compressor unit that is arranged in the compressor housing and has a first, stationary compressor body 1 and a second compressor body 2 that is movable in relation to the stationary compressor body, whereof first and second scroll vanes (not numbered; however, clearly seen in Fig. 1), in the shape of a circle involute, engage in one another to form compressor chambers when the second compressor body 2 is moved in relation to the first compressor body 1 on an orbital path, an axial guide 18 that supports the movable compressor body to prevent movements in a direction parallel to a centre axis of the stationary compressor body and, in an event of movements, guides it in a direction transverse to the centre axis, a drive 
	As shown in Figs. 2, 11 and 13, Sofue teaches the compressor body base (not numbered; however, clearly seen in Figs. 2, 11 and 13) of the second compressor body 2 is provided with pockets 19 (see page 5, lines 194-200 of the English Translation) that have openings facing the cylindrical receptacles of the coupling element sets 6, 7. It would have been obvious to one having ordinary skill in the compressor art before the effective filing date of the claimed invention, to have utilized the compressor body base of the second compressor body is provided with pockets having openings facing the cylindrical receptacles of the coupling element sets as taught by Sofue in the Takei ‘305 apparatus, since the use thereof would have lubricated each sliding portion of the rotation preventing mechanism portion/coupling elements with oil to prevent the seizure or abnormal wear of the scroll compressor device.
	Regarding claim 3, Takei ‘305  discloses wherein one of the coupling elements 24, 25, 26, 27 is held on the carrier unit 18.    

	Regarding claim 5, Takei ‘305  discloses wherein the coupling element sets 24, 26, 25, 27 are arranged at equal angular spacings around the centre axis of the orbital path (see Fig. 7).     
	Regarding claim 6, Takei ‘305 discloses wherein one of the coupling elements 26 takes the form of an annular body 26 arranged in the cylindrical receptacle 25.  
	Regarding claim 14, Takei ‘305  discloses wherein the entrainer receptacle (not numbered; however, clearly seen in Fig. 1) is integrated in the compressor body base 2a of the second compressor body 2.
	Regarding claim 15, Takei ‘305  discloses wherein the entrainer receptacle is arranged on the compressor body base 2a such that the entrainer receptacle does not project beyond the axial support face in the direction parallel to the centre axis (see Fig. 1) . 
9.	 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Takei or Takei ‘305 in view of Takemoto et al. (Takemoto) (Patent Number 5,520,524).   
	Takei or Takei ‘305 discloses the invention as recited above; however, Takei or Takei ‘305 fails to disclose the compressor housing being made from an aluminium alloy.    
	Takemoto teaches that wherein the wherein the compressor housing 1 is made from an aluminium alloy (see col. 5, lines 27-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the aluminium alloy compressor housing. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of the aluminium alloy compressor housing would have been an "obvious to try" approach because the use of such .

Allowable Subject Matter
10.	Claims 2, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Prior Art
11.	The IDS (PTO-1449) filed on June 18, 2020 has been considered.  An initialized copy is attached hereto.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746